Citation Nr: 0639745	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  01-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had honorable active service from June 1966 to 
April 1970, and from March 1971 to December 1974; he died in 
2000.  The appellant is the surviving spouse of the veteran.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision 
issued by the Winston-Salem, North Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
the appellant's claim of entitlement to service connection 
for the cause of death of the veteran, as well as her claim 
of entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  The Board remanded the case for 
additional development in January 2006.

After careful consideration of the record, the Board has 
determined that this matter remains not ready for appellate 
review.  Thus, to ensure that the appellant's right to a 
comprehensive appellate review is protected, the appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

When the veteran died, service connection was in effect for 
generalized anxiety disorder with depression, evaluated as 50 
percent disabling, and for a compression fracture at L1 with 
low back pain and radiculopathy, evaluated as 30 percent 
disabling.  A total disability rating for compensation 
purposes based on individual unemployability had been in 
effect since September 1, 1991.

The veteran's death certificate indicates that the cause of 
his death was hypoxic encephalopathy due to or as a 
consequence of respiratory distress due to or as a 
consequence of severe pneumonia.  The death certificate also 
listed chronic obstructive pulmonary disease (COPD) and 
hypertension as significant conditions that contributed to 
the veteran's death but did not result in the previously 
stated underlying cause.

The appellant contends that the service-connected nervous 
disorder and back disability prevented the veteran from 
receiving proper treatment for the condition that ultimately 
caused his death.  She testified at the August 2005 Travel 
Board hearing that the veteran's back disability would not 
allow him to exercise.  She also testified that medication 
for his service-connected psychiatric disability, namely 
Risperdal, caused the veteran to gain weight.  She contends, 
in essence, that the medication for the disability caused the 
veteran's weight gain that in turn caused, worsened or 
aggravated the medical problems that led to his death.  She 
has intimated that the appellant would have been stronger and 
healthier but for his service-connected disabilities and the 
treatment thereof, and without those factors he would have 
been able to survive the fatal pneumonia.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case, 
in January 2005, for, among other things, a medical opinion 
that addressed a number of specific questions concerning the 
veteran's medical condition at the time of his demise.

However, despite the Board remand, the evidence of record is 
still unclear as to whether or not the veteran's service-
connected disabilities had a causal connection to the 
veteran's death.  One medical opinion was added to the record 
while the case was in remand status.  While the Board had 
suggested the use of a pathologist for the opinion, this 
opinion was from a specialist in occupational medicine.  
Occupational medicine is concerned with the effect of all 
kinds of work on health and the effect of health on a 
worker's ability and efficiency.  It is unclear how an 
occupational medicine specialist has the expertise to answer 
the questions posed in the remand.  Specifically:

1.	The reviewer was asked to comment on the clinical 
significance of each of the veteran's medical 
conditions (such as bronchial asthma) and to rank 
each of the conditions existing at the time of 
death in order of their importance in relation to 
causing or contributing to the veteran's death; no 
such comment or ranking was provided.  

2.	The reviewer was asked to state whether or not the 
veteran exhibited Neuroleptic Malignant Syndrome 
(NMS) and extrapyramidal signs and symptoms (EPS) 
during his lifetime; no such statement was 
provided.  

3.	The reviewer was asked to discuss the private 
medical opinions that causally linked the veteran's 
death to use of Risperdal; this was not done in 
more than a cursory manner.  

4.	The reviewer was asked to provide an opinion that 
discussed what role, if any, the service-connected 
disabilities played in causing, contributing 
substantially or materially to, or hastening the 
veteran's death and the reviewer was to opine 
whether the service-connected disabilities, or 
treatment therefore, caused debilitating effects 
and general impairment of health such that the 
veteran was materially less capable of resisting 
the effects of whatever disease or event was the 
primary cause of his death.  No such specific 
opinions were rendered; in particular, the reviewer 
did not adequately address the questions of 
aggravation or the combined effect of the service-
connected disabilities and treatment thereof on the 
veteran's capacity to withstand pneumonia.  While 
the reviewer did provide summaries of pertinent 
current medical literature, he did not apply the 
information contained in the cited articles to the 
facts of this case.

The opinion rendered did not adequately address each of these 
critical points.  The appellant argues that the reviewer's 
conclusions that the veteran's medication for his service-
connected disability, as well as the anxiety disorder itself, 
"may have contributed to his lack of ability to control his 
weight" and that obesity has been shown to increase the 
mortality rate of individuals admitted to intensive care 
units" lends credence to the claim that the anxiety disorder 
and the treatment for that disability made the veteran 
materially less capable of resisting the pneumonia that was 
the primary cause of his death.  The appellant also notes 
that the reviewer's opinion only addressed the factors 
separately but not in aggregate.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The Court 
has stated that the Board's task is to make findings based on 
evidence of record- not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claims, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding her 
claims that she has in her possession.

2.  The AMC/RO should arrange for a 
review of the veteran's records by a VA 
pathologist.  Following the review of the 
complete record, including the private 
medical opinions of record, the veteran's 
post-service medical records and 
medication lists, the terminal hospital 
records and a copy of this remand, the 
reviewer should furnish opinions 
concerning the cause of the veteran's 
death.

Specifically the reviewer should provide 
an opinion as to the following questions:

a.  What medical conditions existed 
at the time of the veteran's death?  
What was the clinical significance 
of these conditions vis-à-vis the 
fatal pneumonia?  The pathologist 
should rank each of the conditions 
existing at the time of death in the 
order of their importance in 
relation to causing or contributing 
to the veteran's death.  

b.  What factors were instrumental 
in the veteran falling ill with 
pneumonia?  To the severity of the 
pneumonia?  In the veteran's failure 
to respond to treatment?  Was there 
any connection between any one or 
more of these factors and the 
veteran's back disability and/or his 
psychiatric disability, either 
singly or in aggregate?  The roles 
of morbid obesity, COPD, asthma and 
hypertension should be addressed.

c.  Did the veteran experience any 
side effects from Risperdal, such as 
(i) weight gain, 
(ii) Neuroleptic Malignant Syndrome 
(NMS) or (iii) extrapyramidal signs 
and symptoms (EPS), that would be 
implicated in his development of the 
fatal pneumonia?  To what extent did 
he experience these side effects?

d.  If the veteran exhibited any of 
these side effects during his 
lifetime, to what extent did these 
side effects contribute to the 
development of, or to the severity 
of, the fatal pneumonia?

e.  What role, if any, did the 
veteran's back disability play in 
(i) causing, (ii) contributing 
substantially or materially to, or 
(iii) hastening the veteran's death?

f.  What role, if any, did the 
veteran's psychiatric disability 
play in (i) causing, (ii) 
contributing substantially or 
materially to, or (iii) hastening 
the veteran's death?

g.  What role, if any, did the 
veteran's back and psychiatric 
disabilities in the aggregate play 
in 
(i) causing, (ii) contributing 
substantially or materially to, or 
(iii) hastening the veteran's death?

h.  Whether any service-related 
pathology caused general impairment 
of health such that the veteran was 
materially less capable of resisting 
the effects of whatever disease or 
event was the primary cause of death 
(pneumonia)?

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  The opinion should also 
allocate the veteran's various symptoms 
to the appropriate diagnostic entity.  
The reviewer must discuss the private 
medical opinions of record that casually 
link the veteran's death to use of 
Risperdal.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the reviewer. 

3.  Upon receipt of the VA pathologist's 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions (Questions (a) to 
(h) and subquestions (i) to (iii)) have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

4.  The AMC/RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including obtaining any other appropriate 
VA medical opinion(s), and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the AMC/RO 
should review and readjudicate the 
claims.  The AMC/RO should consider all 
of the evidence of record, and any 
additional evidence obtained by the 
AMC/RO pursuant to this remand.

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


